UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 19, 2013 EVOLUCIA INC. (Exact name of registrant as specified in its charter) Nevada 000-53590 98-0550703 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 6151 Lake Osprey Drive, Third Floor, Sarasota, Florida 34240 (Address of principal executive offices) (zip code) 941-751-6800 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events On February 19, 2013, Evolucia Inc. (“Evolucia”) released the attached press release providing a shareholder update from Mel Interiano, Chief Executive Officer of Evolucia. Item 9.01 Financial Statements and Exhibits Exhibit Number Description Press Release dated February 19, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EVOLUCIA INC. Date: February 19, 2013 By: /s/CHARLES ROCKWOOD Name:Charles Rockwood Title:Executive Vice-President and Chief Financial Officer 3
